ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                     )
                                  )
URS Federal Services, Inc.        )                  ASBCA Nos. 60809, 61110
                                  )
UnderContractNo. W56HZV-15-D-ER17 )

APPEARANCES FOR THE APPELLANT:                       Terry L. Elling, Esq.
                                                     Elizabeth N. Jochum, Esq.
                                                      Holland & Knight LLP
                                                      Tysons, VA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Deirdre K. Baker, JA
                                                     CPT Harry M. Parent III, JA
                                                      Trial Attorneys

 SUMMARY BINDING DECISION BY ADMINISTRATIVE JUDGE D'ALESSANDRIS

       By ADR agreement approved by the Board on 22 November 2017, the parties
requested that this appeal be decided by a one judge "summary proceeding with
binding decision." The parties agreed that this "decision shall be final, conclusive, not
subject to reconsideration or appeal, and may not be set aside, except for fraud."
(ADR Agreement at 1, 3) This decision has no value as precedent and cannot be cited
in any other proceeding. The undersigned conducted a one-day evidentiary hearing on
10 April 2018 at the Board's offices in Falls Church, Virginia, after which the parties
rested and presented arguments.

                                      DECISION

        The appeals of URS Federal Services, Inc. (URS) are denied. Based upon a
review of testimony at the evidentiary hearing and the record, we find that URS failed
to satisfy its burden of proof necessary to recover in these appeals.

      Dated: 12 April 2018



                                                   DAYID D' ALESSANDRIS
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60809, 61110, Appeals of
URS Federal Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                        2